
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3695
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 24, 2010
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To authorize funding for, and increase
		  accessibility to, the National Missing and Unidentified Persons System, to
		  facilitate data sharing between such system and the National Crime Information
		  Center database of the Federal Bureau of Investigation, to provide incentive
		  grants to help facilitate reporting to such systems, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Help Find the Missing
			 Act or Billy’s
			 Law.
		2.Authorization of
			 the National Missing and Unidentified Persons System
			(a)In
			 generalThe Attorney General,
			 through the Director of the National Institute of Justice, is authorized to
			 maintain public databases, known as the National Missing and
			 Unidentified Persons System or NamUs, to contain missing
			 persons records and unidentified remains cases for purposes of assisting to
			 identify missing people and solve cases of unidentified human remains. All
			 functions, personnel, assets, liabilities, and administrative actions
			 applicable to the National Missing and Unidentified Persons System carried out
			 by the National Institute of Justice on the date before the date of the
			 enactment of this Act shall be transferred to the National Missing and
			 Unidentified Persons System authorized under this section as of the date of the
			 enactment of this Act.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $2,400,000 for each of the fiscal years 2011 through
			 2016.
			3.Sharing of
			 information between NCIC and NamUS
			(a)Sharing of
			 informationNot later than
			 the end of the 30-day period beginning on the date the online data entry format
			 is updated under
			 subsection (c), the Attorney General shall,
			 in accordance with this section, provide for information on missing persons and
			 unidentified human remains contained in the NCIC database (as defined in
			 section 7) to be transmitted to, entered in,
			 and otherwise shared with the NamUs databases (as defined in such section) and
			 for such information contained in the NamUs databases to be transmitted to,
			 entered in, and otherwise shared with the NCIC database.
			(b)Rules on
			 Confidentiality
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Attorney General, in consultation with the Director of the
			 Federal Bureau of Investigation (in this Act referred to as the
			 FBI), shall promulgate rules pursuant to notice and comment that
			 specify the information the Attorney General may provide from the NCIC files to
			 the NamUs databases for purposes of this Act. Such rules shall—
					(A)provide for the
			 protection of law enforcement sensitive, confidential, and private information
			 contained in the NCIC files;
					(B)be promulgated only after the Director
			 approves recommendations by the Advisory Policy Board of the Criminal Justice
			 Information Services Division of the FBI;
					(C)specify the
			 circumstances in which portions of information may be withheld from transfer,
			 entry, or sharing from the NCIC database to the NamUs databases; and
					(D)provide that once an authorized agency
			 provides an authorization to permit the transmission, entering, or sharing of
			 information (or portions of information) from the NCIC database to the NamUs
			 databases, such authorization shall be deemed to apply to any updates made to
			 such information, unless otherwise specified by the agency.
					(2)Submissions
			 prior to online data entry format updateWith respect to information submitted to
			 the NCIC database before the end of the 30-day period specified in
			 subsection (a), the Attorney General may
			 solicit from appropriate authorized agencies authorization to transmit, enter,
			 or share such information.
				(c)Updates
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Attorney General shall update the online data entry format for
			 the NCIC database and NamUs databases to provide State criminal justice
			 agencies, offices of medical examiners, and offices of coroners with the option
			 to authorize the submission of new information and data that is reported to and
			 entered into the NCIC database to simultaneously be submitted to and entered
			 into the NamUs databases.
				(2)NCIC
			 format
					(A)In
			 generalIn the case of the NCIC database, an update described in
			 paragraph (1) shall include—
						(i)an
			 update to the NCIC database online data entry format that States use in
			 submitting missing persons and unidentified remains reports, including the
			 addition of a new data field allowing States, on behalf of the authorized
			 agency that originally submitted the data, to select whether or not to have the
			 NCIC report, subject to the rules promulgated under
			 subsection (b), shared with the NamUs
			 databases; and
						(ii)subject to
			 subparagraph (B), a requirement that
			 as a condition of participating in the NCIC database, States must update their
			 missing persons and unidentified remains collection processes from local and
			 tribal law enforcement, medical examiners, and coroners to enable the States to
			 acquire information on whether or not the authorized agencies originally
			 submitting data with respect to a missing person or unidentified remains have
			 provided authorization to share the information with the NamUs
			 databases.
						(B)ExceptionSubparagraph (A)(ii) shall not
			 apply with respect to any State that has in effect a State law providing for a
			 methodology to authorize the sharing of information between the NCIC database
			 and NamUs databases.
					(d)Amendments to
			 title XXXVII of the Crime Control Act of 1990 to require reports of missing
			 children to NamUs
				(1)Reporting
			 requirementSection 3701(a) of title XXXVII of the Crime Control
			 Act of 1990 (42
			 U.S.C. 5779(a)) is amended by striking the period and inserting
			 the following: and, consistent with section 3 (including rules
			 promulgated pursuant to section 3(b)) of the Help Find the Missing Act, shall
			 also report such case, either directly or through authorization described in
			 such section to transmit, enter, or share information on such case, to the
			 NamUs databases (as defined in section 7 of such Act)..
				(2)State
			 requirementsSection 3702 of
			 title XXXVII of the Crime Control Act of 1990 (42 U.S.C. 5780) is amended—
					(A)in paragraph (2),
			 by striking or the National Crime Information Center computer
			 database and inserting , the National Crime Information Center
			 computer database, or the NamUs databases (as defined in section 7 of the Help
			 Find the Missing Act);
					(B)in paragraph (3),
			 by striking and the National Crime Information Center computer
			 networks and inserting , the National Crime Information Center
			 computer networks, and the NamUs databases (as so defined); and
					(C)in paragraph
			 (4)—
						(i)in
			 the matter preceding subparagraph (A), by inserting or the NamUs
			 databases after National Crime Information Center;
			 and
						(ii)in
			 subparagraph (A), by striking and National Crime Information Center
			 computer networks and inserting , National Crime Information
			 Center computer networks, and the NamUs databases.
						(3)Effective
			 dateThe amendments made by
			 this subsection shall apply with respect to reports made before, on, or after
			 the date of the enactment of this Act beginning on the last day of the 30-day
			 period described in
			 subsection (a).
				4.Incentive grants
			 program
			(a)EstablishmentNot later than 1 year after the date of
			 enactment of this Act, the Attorney General shall establish a program to
			 provide grants to qualifying law enforcement agencies (as defined in
			 subsection (j)), offices of coroners,
			 offices of medical examiners, and other authorized agencies to facilitate the
			 process of reporting information regarding missing persons and unidentified
			 remains to the NCIC database and NamUs databases for purposes of assisting in
			 locating such missing persons and identifying such remains.
			(b)RequirementsAs a condition of a grant under this
			 section, a grant recipient shall, with respect to each case reported to the
			 agency or office of the recipient relating to a missing person described in a
			 category under
			 subsection (e) or relating to unidentified
			 remains—
				(1)not later than 72 hours after such case is
			 reported to the agency or office and consistent with
			 subsection (c), submit to the NCIC database
			 and NamUs databases—
					(A)in the case of a
			 missing person described in a category under
			 subsection (e), at least the minimum
			 information described in
			 subsection (f)(1); and
					(B)in the case of
			 unidentified remains, at least the minimum information described in
			 subsection (f)(2); and
					(2)not later than 60 days after the original
			 entry of the report, verify and update any original report entered into the
			 State law enforcement system, the NCIC database, or NamUs databases after
			 receipt of the grant with any additional information, including, to the
			 greatest extent possible—
					(A)information on the extent to which DNA
			 samples are available, including the availability of such samples submitted to
			 the National DNA Index System under
			 subsection (b)(3);
					(B)fingerprints, medical and dental records,
			 and photographs of any distinguishing characteristics such as scars, marks,
			 tattoos, piercings, and other unique physical characteristics;
					(C)in the case of
			 unidentified remains, photographs or digital images that may assist in
			 identifying the decedent, including fingerprint cards, radiographs, palmprints,
			 and distinctive features of the decedent’s personal effects; and
					(D)any other
			 information determined to be appropriate by the Attorney General; and
					(3)not later than 60 days after the original
			 entry of the report, to the greatest extent possible, submit to the National
			 DNA Index System of the Federal Bureau of Investigation, established pursuant
			 to section 210304 of the Violent Crime Control and Law Enforcement Act of 1994,
			 (either directly or through use of NamUs victims assistance resources and DNA
			 collection services) DNA samples and information relating to such case.
				For
			 purposes of
			 paragraph (2), in the case of information
			 a grant recipient authorizes to be transferred, entered, or shared under
			 section 3 between the NCIC database and NamUs
			 databases, any update to such information shall be simultaneously made with
			 respect to both databases unless specified otherwise by the recipient.(c)Submission of
			 ReportsTo satisfy
			 subsection (b)(1), a recipient of a grant
			 under this section shall submit information required under such
			 subsection—
				(1)separately to the
			 NCIC database and NamUs databases; or
				(2)in accordance with
			 section 3, simultaneously to the NamUs
			 databases when reporting to the NCIC database or to the NCIC database when
			 reporting to the NamUs databases.
				(d)Permissible use
			 of funds
				(1)In
			 generalThe permissible uses of grants awarded under this section
			 include the use of funds—
					(A)to hire additional
			 personnel, to acquire technology to facilitate timely data entry into the
			 relevant databases;
					(B)to conduct
			 contracting activities relevant to outsourcing the processing of unidentified
			 remains and the reporting of the resulting information to the NCIC database and
			 NamUs databases;
					(C)to train local law
			 enforcement personnel, medical examiners, and coroners to use the NCIC database
			 and NamUs databases;
					(D)to assist States’
			 transition into the new system under which information is shared between the
			 NCIC database and NamUs databases; and
					(E)for other purposes
			 consistent with the goals of this section.
					(2)ClarificationIn no case may a recipient of a grant under
			 this section use funds to enter or help facilitate the entrance of any false or
			 misleading information about missing persons or unidentified remains.
				(e)Categories of
			 missing personsThe
			 categories of missing persons described in this subsection are the
			 following:
				(1)A
			 missing person age 21 or older who—
					(A)is senile or is suffering from a proven
			 mental or physical disability, as documented by a source deemed credible to an
			 appropriate law enforcement entity; or
					(B)is missing under
			 circumstances that indicate, as determined by an appropriate law enforcement
			 entity—
						(i)that
			 the person’s physical safety may be endangered;
						(ii)that the
			 disappearance may not have been voluntary, such as abduction or kidnapping;
			 or
						(iii)that the
			 disappearance may have been caused by a natural disaster or catastrophe (such
			 as an airplane crash or terrorist attack).
						(2)A
			 missing person who does not meet the criteria described in paragraph (1) but
			 who meets one of the following criteria:
					(A)There is a
			 reasonable concern, as determined by an appropriate law enforcement entity, for
			 the safety of the missing person.
					(B)The person is
			 under age 21 and emancipated under the laws of the person’s State of
			 residence.
					(f)Minimum
			 information required
				(1)Content for
			 Missing PersonsThe minimum information described in this
			 section, with respect to a missing person, is the following:
					(A)The name, date of
			 birth, city and State of residence, gender, race, height, weight, eye color,
			 and hair color of the missing person.
					(B)The date and
			 location of the last known contact with the missing person.
					(C)The category
			 described in
			 subsection (e) in which the missing person
			 is classified.
					(2)Content for
			 Unidentified Human RemainsThe minimum information described in this
			 section, with respect to unidentified human remains, is the following:
					(A)The estimated age,
			 gender, race, height, weight, hair color, and eye color.
					(B)Any distinguishing
			 characteristics such as scars, marks, tattoos, piercings, and other unique
			 physical characteristics.
					(C)A description of
			 clothing found on the decedent.
					(D)City and State
			 where the unidentified human remains were found.
					(E)Information on how
			 to contact the law enforcement agency handling the investigation and the
			 unidentified human remains.
					(F)Information on the extent to which DNA
			 samples are available, including the availability of such samples submitted to
			 the National DNA Index System under
			 subsection (b)(3).
					(g)AdministrationThe Attorney General shall prescribe
			 requirements, including with respect to applications, for grants awarded under
			 this section and shall determine the amount of each such grant.
			(h)ConfidentialityAs a condition of a grant under this
			 section, the recipient of the grant shall ensure that information reported
			 under the grant meets the requirements promulgated by the Attorney General
			 under
			 section 3(b)(1).
			(i)Annual
			 SummaryFor each of the fiscal years 2012 through 2015, the
			 Attorney General shall publish an annual statistical summary of the reports
			 required by
			 subsection (c).
			(j)Qualifying law
			 enforcement agency definedFor purposes of this Act, the term
			 qualifying law enforcement agency means a State, local, or tribal
			 law enforcement agency.
			(k)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000 for each of
			 the fiscal years 2011 through 2015.
			5.Report on Best
			 PracticesNot later than 1
			 year after the date of the enactment of this Act, the Attorney General shall
			 issue a report to offices of medical examiners, offices of coroners, and
			 Federal, State, local, and tribal law enforcement agencies describing the best
			 practices for the collection, reporting, and analysis of data and information
			 on missing persons and unidentified human remains. Such best practices
			 shall—
			(1)provide an
			 overview of the NCIC database and NamUs databases;
			(2)describe how local
			 law enforcement agencies, offices of medical examiners, and offices of coroners
			 should access and use the NCIC database and NamUs databases;
			(3)describe the
			 appropriate and inappropriate uses of the NCIC database and NamUs databases;
			 and
			(4)describe the
			 standards and protocols for the collection, reporting, and analysis of data and
			 information on missing persons and unidentified human remains.
			6.Report to
			 Congress
			(a)In
			 GeneralNot later than 1 year
			 after the date of the enactment of this Act and biennially thereafter, the
			 Attorney General shall submit to the Committee on the Judiciary of the House of
			 Representatives and the Committee on the Judiciary of the Senate a report
			 describing the status of the NCIC database and NamUs databases.
			(b)ContentsThe report required by
			 subsection (a) shall describe, to the extent
			 available, information on—
				(1)the process of
			 information sharing between the NCIC database and NamUs databases; and
				(2)the programs
			 funded by grants awarded under
			 section 4.
				7.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(a)Authorized
			 agencyThe term
			 authorized agency means a government agency with an originating
			 agency identification (ORI) number and that is a criminal justice agency, as
			 defined for purposes of subpart A of part 20 of title 28, Code of Federal
			 Regulations.
			(b)NamUs
			 databasesThe term
			 NamUs databases means the National Missing and Unidentified
			 Persons System Missing Persons database and National Missing and Unidentified
			 Persons System Unidentified Decedents database maintained by the National
			 Institute of Justice of the Department of Justice.
			(c)NCIC
			 databaseThe term NCIC
			 database means the National Crime Information Center Missing Person File
			 and National Crime Information Center Unidentified Person File of the National
			 Crime Information Center database of the Federal Bureau of Investigation,
			 established pursuant to
			 section
			 534 of title 28, United States Code.
			(d)StateThe term State means any State
			 of the United States, the District of Columbia, the Commonwealth of Puerto
			 Rico, the Virgin Islands, American Samoa, Guam, and the Commonwealth of the
			 Northern Mariana Islands.
			
	
		
			Passed the House of
			 Representatives February 23, 2010.
			Lorraine C. Miller,
			Clerk
		
	
